392 F.2d 585
157 U.S.P.Q. 358
BINKS MANUFACTURING COMPANY, Appellant,v.The SPEE-FLO MANUFACTURING CORPORATION, Appellee.
No. 24851.
United States Court of Appeals Fifth Circuit.
April 18, 1968.

Tom Arnold, Houston, Tex., Thomas R. Juettner, Chicago, Ill., Arnold, Roylance, Kruger & Durkee, Houston, Tex., for appellant.
Edward C. Hutcheson, Houston, Tex., Harold F. McNenny, Cleveland, Ohio, McNenny, Farrington, Pearne & Gordon, Cleveland, Ohio, Hutcheson, Taliaferro & Hutcheson, Houston, Tex., of counsel, for appellee.
Before COLEMAN and CLAYTON, Circuit Judges, and JOHNSON, District judge.
PER CURIAM:


1
The Spee-Flo Manufacturing Company, appellee, charged Binks Manufacturing Company, appellant, with infringement of Spee-Flo patent number 3,000,576.  The District Court found the patent valid and infringed.  The opinion of the District Court is published at 264 F. Supp. 542 (1967).


2
Although most favorably impressed by the brilliant argument of counsel for appellant, presented both orally and in briefs, we are nevertheless convinced that the District Judge was right.  We see no necessity for duplication of or further comment on the opinion below.


3
The judgment, therefore, will be affirmed and the case remanded to the District Court for further proceedings.


4
Affirmed and remanded.